The offense is driving an automobile on a public highway while intoxicated; the punishment, a fine of two hundred dollars and confinement in jail for ninety days.
No bills of exception are brought forward.
The proof on the part of the State was to the effect that, on the 23rd of November, 1936, appellant, while drunk, drove his automobile on the Waco-Hillsboro highway. Appellant did not testify, but introduced witnesses who expressed the opinion that he was not drunk on the occasion in question.
The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.